NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
B. JANET PETTI,                     :
                                    :               Civil Action No. 3:15-cv-7305-BRM-DEA
                  Plaintiff,        :
                                    :
      v.                            :
                                    :
                                    :                       OPINION
OCEAN COUNTY HEALTH                 :
DEPARTMENT (improperly pled as      :
OCEAN COUNTY BOARD OF               :
HEALTH),                            :
                                    :
                  Defendant.        :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Defendant Ocean County Board of Health Department’s (“Ocean

County” or “Defendant”) Motion for Summary Judgment (ECF No. 61), Plaintiff B. Janet Petti’s

(“Petti” or “Plaintiff”) Motion to Strike Ocean County’s Motion for Summary Judgment (ECF

No. 75), and Petti’s Motion for Emergency Relief. (ECF No. 83). Petti filed an Opposition to

Ocean County’s Motion for Summary Judgment (ECF No. 76) and Ocean County filed an

Opposition to Petti’s Motion to Strike (ECF No. 77) and a Reply Brief to Petti’s Opposition to its

Summary Judgment Motion. (ECF No. 80). Additionally, Ocean County filed an Opposition to

Petti’s Motion for Emergency Relief. (ECF No. 84.) Having reviewed the submissions filed in

connection with the motions and having declined to hold oral argument pursuant to Federal Rule

of Civil Procedure 78(b), for the reasons set forth below and for good cause shown, Ocean

County’s Motion for Summary Judgment is GRANTED and Petti’s Motion to Strike Ocean
County’s Summary Judgment Motion and Motion for Emergency Relief are DENIED AS

MOOT.

       I.     PROCEDURAL HISTORY

       On October 2, 2015, Petti filed a Complaint (the “Complaint”) against Ocean County

before this Court. (ECF No. 1.) On March 22, 2016, Petti filed an Amended Complaint (the

“Amended Complaint”), asserting causes of action for violations of the Americans with

Disabilities Act (“ADA”) (Count One), violations of Title VII of the Civil Rights Act (Count

Two), and wrongful termination (Count Three). (ECF No. 3.) On May 5, 2016, Ocean County

filed its Answer (the “Answer”) to Petti’s Amended Complaint. (ECF No. 10.)

       On July 26, 2018, after the close of discovery, Ocean County filed a Motion for Summary

Judgment. (ECF No. 61.) On September 6, 2018, Petti filed a Motion to Strike Ocean County’s

Motion for Summary Judgment, asserting that Ocean County’s moving papers failed to comply

with Local Civil Rule 56.1. (ECF No. 75.)1 On September 11, 2018, Petti filed an Opposition to

Ocean County’s Motion for Summary Judgment. (ECF No. 76.) On October 12, 2018, Ocean

County filed a Reply Brief to Petti’s Opposition to its Motion for Summary Judgment. (ECF No.

80.)

       On February 11, 2019, Petti filed a Motion for Emergency Relief and for an Order

granting leave to file additional motions. (ECF No. 83.) On March 1, 2019, Ocean County filed

an Opposition to Petti’s Motion for Emergency Relief (ECF No. 84), and on March 8, 2019, Petti



1
  Specifically, Petti argues Ocean County’s Summary Judgment Motion fails to comply with
Local Civil Rule 56.1 as Ocean County did not submit its statement of material facts as a
separate document from its Motion for Summary Judgment. (ECF No. 75 at 4-8.) On August 29,
2018, counsel for Ocean County submitted a letter acknowledging their error in failing to
separate the statement of material facts from its legal argument and inquiring as to whether the
Court would prefer that the motion be re-filed. (ECF No. 72.) On September 5, 2018, this Court
issued an Order ruling that Ocean County need not re-file its motion. (ECF No. 74.)
                                               2
filed a Reply Brief to Ocean County’s Opposition to her Motion for Emergency Relief. (ECF No.

85).

       II.     FACTUAL BACKGROUND

       On October 21, 2004, Ocean County hired Petti as a full-time accountant in its Financial

Control Department. (ECF No. 61-4, Ex. B.) Upon her employment at Ocean County, Petti

received Ocean County’s “Employee Handbook for Staff Personnel,” which included Ocean

County’s policies on attendance, tardiness, and discipline. (ECF No. 61-4, Ex. D.) Petti also

received a copy of Ocean County’s Anti-Harassment Handbook, which contained information on

how to properly file formal complaints. (ECF No. 61-4, Ex. E.) Ocean County also provided

Petti with its Family and Medical Leave of Absence Policy (“FMLA”), indicating that an

employee’s failure to return after medical leave ends can result in discharge. (ECF No. 61-4, Ex.

F.)

       In November 2012, a construction and renovation project was commenced at Ocean

County’s main office, where Petti worked, located at 175 Sunset Avenue, Toms River, New

Jersey (the “Toms River Office”). (ECF No. 61-5, Ex. I at 2.) The Toms River Office consists of

two separate buildings, and the construction and renovation was planned in two separate phases,

one building at a time. (Id.) On November 20, 2012, Petti sent an e-mail to Victoria Miragliotta

(“Miragliotta”), Ocean County’s Director of Administration and Program Development,

inquiring as to the potential health effects of construction debris and the possibility it may

aggravate her “medical condition.” (ECF No. 61-5, Ex. K.) Specifically, Petti stated:

               I would like to know if any of the fibers from the insulation can
               infiltrate into the office where I work because this and any
               construction debris dust can aggravate my medical condition. Also
               I am concerned of asbestos which can harm the lungs. RTK would
               give me the right to inquire if this building has asbestos.



                                                3
               Does it?

               I know when the Ac [sic] was on we could smell the odor of the
               smokers in the courtyard years ago. So I do not know if this is
               possible.

               Thank you.

(Id.)

Notably, Petti’s e-mail did not make any specific request for accommodations.

        On November 26, 2012, following a string of e-mails between the two, Miragliotta

informed Petti that she has “no documented medical condition on file” and that, therefore, her

question was “unanswerable.” (Id.) Petti responded that her “medical condition [is] HIPPA [sic]

law protected” and that she was “merely asking a question that every individual has the right to

ask (know).” (ECF No. 61-6, Ex. L.)

        On November 28, 2012, Petti e-mailed Miragliotta and Daniel Regenye (“Regenye”),

Ocean County’s Public Health Coordinator, stating that she observed dust all over her window

ledge and notebooks and requesting that the “safety of the work outside [her] window” be

checked, further expressing her concerns about the possibility of an asbestos contamination.

(ECF No. 61-6, Ex. M.) On November 29, 2012, Miragliotta sent Petti a report summarizing a

sampling conducted by Remington, Vernick & Vena Engineers (“Remington”) in March 2012 in

which Remington tested building materials from the Toms River Office. (ECF No. 61-1, Ex. N.)

The Remington report concluded the materials did not meet the Environmental Protection

Agency’s (“EPA”) definition of “asbestos containing material.” (Id.)2




2
  Remington tested several different materials at the Toms River Office, including spray-on
ceiling insulation, lay-in ceiling tile, white wall plaster, gray wall plaster, white floor tile, and
mastic underlying the floor tile. (ECF No. 61-6, Ex. N at 16.) The study found no asbestos in any
of the materials other than the white floor tile, but that the volume of asbestos in the tile was less
                                                  4
       On November 29, 2012, Petti sent an e-mail to her direct supervisor, Mary McCarthy

(“McCarthy”), Ocean County’s Director of Finance, expressing concerns about the “hazards of

the dust, debris, and the possibility of asbestos penetrating the building.” (ECF No. 61-6, Ex. O.)

She further informed McCarthy that she sent e-mails to Miragliotta and Regenye and claimed she

had been given “no info about what [she] asked.” (Id.) Petti claimed she did not feel comfortable

due to the potential existence of asbestos as well as the “loud noise, the demolition, [and] the

banging of big cement pieces.” (Id.) McCarthy replied that she will “check with Environmental”

but that she did not believe the building was infested with asbestos and would confer with the

relevant data safety materials. (Id.)

       On December 7, 2012, in apparent response to Petti’s complaints, Regenye sent Petti a

memo indicating that Ocean County was transferring her to its Lakewood facility, effective

immediately. (ECF No. 61-6, Ex. P.) The memo advised that the location assignment was being

done “to accommodate” Petti and further informed her that all work assignments would still flow

from McCarthy. (Id.)

       On December 27, 2012, McCarthy sent Petti an e-mail attaching a Loss Control Report

conducted of the Toms River Office on December 11, 2012 (the “Loss Control Report”) and

informing her that she would be transferred back to the Toms River facility, effective January 2,

2013. (ECF No. 61-6, Ex. R.) The Loss Control Report was authored by Len Gatto (“Gatto”),

the Senior Loss Control Consultant at J.A. Montgomery Risk Control (“J.A. Montgomery”), and

concluded that the “renovation process appears to be well organized and free of recognizable

hazards.” (ECF No. 61-6, Ex. Q.) Furthermore, the Loss Control Report also found there was “no

evidence of dust or construction residue on the walls or walking surfaces.” (Id.)


than 1% and therefore did not qualify as an “asbestos containing material” pursuant to the EPA’s
guidelines. (Id.)
                                                5
       On January 2, 2013, Petti submitted a note from Dr. Praunsa Gourkanti, which stated,

“Please excuse this patient 1/2/13 – 1/3/13, can go back to work 1/4/13.” (ECF No. 61-6, Ex. S.)

On the same date, Petti submitted a second note from Dr. Steven Ingato, which stated “due to

pulmonary dysfunction, it is medically advisable that [Petti] avoid any exposure to dust,

chemicals, construction materials, and other possible respiratory iritatns [sic]. Please contact our

office if additional information is needed.” (ECF No. 61-6, Ex. T.)3 Presumably, Petti returned to

work at Ocean County on January 4, 2013.

       On January 7, 2013, Petti left work early. (Petti Dep. (ECF No. 61-4, Ex. H) at 142:19-

143:13.) On the same date, Petti wrote a letter to McCarthy requesting reasonable

accommodations, stating:

               I am requesting reasonable accommodations, which the ADA
               states if available; [sic] are to be made for me while the building
               located at 175 Sunset Ave, Toms River, NJ is under construction. I
               am requesting this until the building’s construction is completed
               which I have been told will be December of 2013.

(ECF No. 61-7, Ex. W.)

Petti did not provide any supplemental information concerning the reasons for which she was

requesting accommodations pursuant to the ADA.

       Also on January 7, 2013, Miragliotta sent a letter to Petti confirming Ocean County had

sent her two separate reports demonstrating that the Toms River building was safe from health

hazards. (ECF No. 61-7, Ex. Y.) Specifically, the letter stated:

               It is my understanding that you left work early today. As you
               know, we have given you two reports from an outside safety
               consultant and a professional engineering firm indicating the
               facility is safe from construction residue, debris and all other


3
  On January 4, 2013, Petti also submitted a prescription from Coast Orthopedic Associates,
stating “Central Jersey Hand . . . carpal tunnel syn left (lt).” (ECF No. 61-6, Ex. W.) It does not
appear as though this submission is related to this litigation.
                                                 6
               concerns.

               Also, please be advised that the Ocean County Health Department
               offices at other locations currently have construction taking place
               as well. Therefore, the Toms River location is your reporting site
               as it has been checked by our consultants and is known to be safe
               and free of irritants and debris. Any additional absences will
               require use of benefit time.

(Id.)

        Petti disputes Miragliotti’s contention that Ocean County’s other locations were also

undergoing construction projects, arguing she was “physically at the Lakewood location from

December 7, 2012 to Dec[ember] 31, 2012 and there was no construction nor any talk of

construction.” (ECF No. 76 ¶ 27.) In any event, Petti contends the construction at the Lakewood

location was “not of the same magnitude” as that at the Toms River location. (Id.)

        On January 9, 2013, Petti hand-delivered a letter to Regenye at the Toms River Office,

again requesting accommodations due to the construction at that location and taking issue with

the veracity of the reports tendered to her. (ECF No. 61-7, Ex. Z.)4 Petti’s January 9 letter stated:

               I have contacted [Miragliotta] on January 8 and 9, 2013 and asked
               to speak with you or make an appointment with you. I am
               delivering this letter by hand to request the above again.

               You made accommodations for my pulmonary disabilities on
               Dec[ember] 7, 2012 by moving me to the Lakewood office (after
               the duct tape on the windows had lost its adhesion) and now those
               accommodations have been taken away from me because it has
               been stated that “the Loss Control Report” states the Toms River
               building has no evidence of dust or any construction residue on the
               walls or walking surfaces. This report clearly in fine print states


4
  Also on January 9, 2013, Petti sent a letter to Claudia Lewandowski (“Lewandowski”), Ocean
County’s General Supervisor of Building Services, requesting an incident report of the
“November 28, 2012 mishap of the silica/dust (from the breaking up of concrete cement boulders
by your contractors) entering the closed window of the office that I share with other coworkers
[at Ocean County’s Toms River location].” (ECF No. 61-7, Ex. BB.) Ocean County did not
respond to this letter as no report was generated pertaining to the incident alleged in Petti’s letter.
(Id.)
                                                  7
               “there may be other conditions not examined or brought to the
               attention of the surveyors” such as the Nov 28th incident possibly.
               It states nothing about air quality or air quality tests had been
               performed.

               I am concerned with the air quality after the Silica/dust entered my
               office through a closed window (possibly or the wall spaces) on
               Nov[ember] 28, 2012. Since August 16, 2012 I had requested an
               air quality test because of the AC vent problems and the ceiling
               tiles that are black near the air vents. This was requested of me to
               do by Dr. Detullio.

               I have been under doctors care. I have submitted a note from my
               doctor, Dr. Ingato, stating that I should not be in this construction
               area because of pulmonary problems. After being in Toms River
               office January 7, 2013, I had an allergic reaction and I was
               prescribed medications from my doctor. I need your occupational
               doctors to attend to this.

               I had written a letter asking for accommodations for my disability
               and the letter was given to Mary McCarthy on January 7, 2013. My
               doctor reminded me that any location where I have to drive over
               half an hour would not be good either because of my injuries of my
               C3-C7 disks and back injuries.

               I want to work but I need reasonable accommodations due to my
               disabilities. I was told that Lakewood had no room when I have
               seen lots of space. I also was told construction was in process in
               the CHE MED building. I was working in the WIC building which
               is at least 100 or more feet away.

               Can you make the ADA accommodations?

(Id.)

        Sometime thereafter, Petti submitted a note from Dr. Ingato, dated January 8 and January

10, 2013, stating “please excuse [Petti] from work for the remainder of this week due to allergy

syndrome of undetermined etiology.” (ECF No. 61-7, Ex. AA.)

        On January 10, 2013, McCarthy authored a report documenting her various interactions

with Petti relating to Petti’s issues with the construction at the Toms River Office. The report

noted, among other things, that on January 7, 2013: Petti informed McCarthy that she could not

                                                8
stay in Toms River Office because “her doctor did not want her there based upon her medical

problems”; Miragliotta recommended Petti write a letter requesting special accommodations

pursuant to the ADA; Petti indicated she was not seeking Workers’ Compensation; Petti was told

since she was not making a Workers’ Compensation claim, she has to use her “benefit time” if

she was uncomfortable in the Toms River Office; and McCarthy read Petti Miragliotta’s January

7, 2013 letter ensuring her that the Toms River Office was free from construction debris and

residue and informing her that she would need to use benefit time for any further absences. (ECF

No. 61-7, Ex. DD.)

       On January 11, 2013, Petti completed a “Workers Compensation Accident Investigation

Report” seeking Workers’ Compensation due to “construction debris/insulation fibers emmitence

[sic] in the air [and] on surfaces,” listing her injury as “whole body itchy and swollen eyes.”

(ECF No. 61-7, Ex. EE.) The form was submitted to McCarthy on January 14, 2013. (Id.)

       On January 14, 2013, Dr. David Murphy, Petti’s pulmonologist, submitted a letter to

Ocean County requesting Petti be relocated due to the alleged “exposure to dust, molds, etc.” at

the Toms River Office, stating:

              I am writing this letter for my patient, [Petti]. I am evaluating and
              treating her for a lung condition. This condition is aggravated by
              exposure to dusts, molds, etc. [Petti] has informed me that she is
              exposed to materials and dust from construction near the building
              in which she is currently working. I would like to request that she
              be relocated to another building so that she will not be exposed to
              irritants that exacerbate her lung condition. I would like to request
              that she remain out of work until this relocation can take place.

(ECF No. 61-7, Ex. FF.)

       On January 15, 2013, Petti submitted to a physical examination with Dr. Tanisha Taylor,

conducted on behalf of Ocean County pursuant to her Workers’ Compensation request. (ECF

No. 61-7, Ex. GG.) Dr. Taylor’s evaluation notes that Petti was “adamant” that she was being

                                               9
evaluated for “itching over the entire body” and not breathing problems. (Id.) Dr. Taylor

concluded that the itching was most likely caused by dry skin during the winter months. (Id.)

Furthermore, Petti refused Pulmonary Function Testing (“PFTs”) and pulse oximetry, even

though Dr. Murphy previously recommended she avoid the Toms River Office due to pulmonary

dysfunction. (Id.) Moreover, Petti “refused to sign consent for [Dr. Taylor] to obtain test results

and/or speak with her treating physicians [and] reiterated that her PFTs were normal and she

[was] not there to be assessed for breathing concerns.” (Id.)5

       On January 16, 2013, Regenye sent a letter to Petti indicating that he was “researching

[her] concerns” about the Toms River Office and would be in touch upon conclusion. (ECF No.

61-7, Ex. HH.) On the same date, Remington sent a letter to Miragliotta and Regenye confirming

that the two buildings at the Toms River Office were “completely independent,” the HVAC,

electrical, and plumbing of the two buildings are not connected, and that “work carried out inside

of the building does not affect any other area of the . . . complex.” (ECF No. 61-7, Ex. II.) On

January 17, 2013, Ocean County hired Pro-Lab to conduct a mold analysis in several separate

rooms in Ocean County’s Toms River building. (ECF No. 61-7, Ex. JJ.) Pro-Lab’s report

analyzed Room 38, where Petti worked, and found no evidence of elevated mold levels. (Id.)

       On January 16, 2013, Petti submitted an FMLA request to Ocean County citing “Personal

Illness” as the qualifying event. (ECF No. 61-7, Ex. KK.) Petti backdated her request to January

2, 2013 and did not specify an anticipated return date, instead writing “ongoing.” (Id.) Petti’s

FMLA claim included a medical certificate certified by Dr. Murphy. (Id.) Dr. Murphy diagnosed

Petti with “shortness of breath after exposure to construction dust” and listed “small airway



5
  Dr. Taylor was also provided with, and reviewed, the relevant asbestos and mold reports and
noted the conclusion that there was no asbestos and no visible mold at the Toms River Office.
(ECF No. 61-7, Ex. GG.)
                                                10
obstruction” and “scarring on chest x-ray” as clinical data supporting the diagnosis. (Id.) On

February 7, 2013, Petti’s FMLA request was approved for a period not to exceed twelve weeks,

beginning on January 16, 2013. (ECF No. 61-7, Ex. NN.)

       On February 13, 2013, while Petti was on FMLA leave, inspectors from New Jersey’s

Public Employees Occupational Safety and Health (“PEOSH”) Program of the New Jersey

Department of Health’s Division of Epidemiology conducted an unannounced investigation and

inspection of Ocean County’s Finance Department, which included interviews with employees of

the department without supervisors present. (ECF No. 61-5, Ex. I at 2.)6 The inspection included

air quality tests in Room 38, where Petti worked. (Id.) On February 22, 2013, Michael Coyne,

the Enforcement Coordinator for the PEOSH Program, sent a letter to Regenye indicating that

violations of the PEOSH health standards were not observed and that therefore, the case will be

closed. (ECF No. 61-8, Ex. SS.)

       On April 3, 2013, Petti called McCarthy to inquire as to when her FMLA leave ended.

(ECF No. 61-8, Ex. TT.) McCarthy informed her that her FMLA leave ended on April 9, 2013,

and that if she wished to extend her FMLA leave, she would have to complete another FMLA

request form. (Id.) The relevant form was subsequently faxed to Petti. (Id.) On April 9, 2013,

Petti submitted a second FMLA leave request, indicating she has a disability and stating she

“needs to stay away from construction dust.” (ECF No. 61-8, Ex. UU.) The request includes an

absence start date of April 9, 2013 and no end date. (Id.)

       On April 12, 2013, Miragliotta sent Petti an e-mail rejecting her second FMLA request

due to deficiencies in the request, among other reasons, stating:

               I am in receipt of a request for leave of absence dated April 9,


6
 The unannounced inspection was prompted by a complaint Petti filed to PEOSH on January 2,
2013. (ECF No. 61-7, Ex. OO.)
                                                11
               2013. The form is filled out for medical reasons and has a
               commencement date of April 9, 2013 but does not contain an end
               date or complete medical certification.

               The medical provider form is deficient. It appears you have not
               advised your medical provider with the facts. As you know, you
               [sic] work area has been found not to have credible objective
               evidence to support your complaints of the air quality due to
               construction and is, in point of fact, in a separate building.

               This conclusion that you failed to supply the facts is substantiated
               by the surprising answer by a medical provider that your condition
               will not improve “until patient gets moved to another building.”

               You have not supplied the information required to process your
               request.

               I bring to your attention N.J.A.C. 4A:2-6.2(c):

               “An employee who has not returned to duty for five or more
               consecutive business days following an approved leave of absence
               shall be considered to have abandoned his or her position and shall
               be recorded as a resignation not in good standing.”

               You are directed to return to work since your Family Medical
               Leave of Absence is completed. Please supply a copy of this letter
               to your medical provider.

(ECF No. 61-8, Ex. VV.)

       On May 8, 2013, Miragliotta sent Petti an “Interactive Process” letter (the “Interactive

Process Letter”) detailing the efforts Ocean County took to accommodate Petti – and to ensure

satisfactory air quality at the Toms River Office – following Petti’s requests for ADA

accommodations due to her alleged pulmonary disabilities. (ECF No. 61-6, Ex. U.) The

Interactive Process Letter stated, in pertinent part:

               The alleged locus of the “construction dust” which you complained
               of was an area which included your work station in the Finance
               Department situated within at the Toms River headquarters of the
               Department (herein after Department) at 175 Sunset Avenue[,]
               Toms River, New Jersey.



                                                  12
As part of the interactive process and to address your allegations
the following is noted:

1. Prior to the start of construction, the headquarters buildings at
175 Sunset Avenue, Toms River, New Jersey to be renovated were
tested for the presence of asbestos, and sampling was negative for
those two buildings.

2. At the start of construction, the Department directed the
contractor to seal off the building undergoing renovations in Phase
I during construction and gave explicit instructions to the
contractor and all sub-contractors that they were not to enter or exit
through the employee work areas. The policy was adhered to
scrupulously, which included the maintenance of separate restroom
facilities outside as well. This was done to prevent debris and dust
contamination in any areas employees occupy or visit.

3. The Department retained the engineering firm, [Remington], as
Construction and Project Manager. The [Remington] Project
Manager is on site daily and maintained daily activity logs
detailing all appropriate compliances.

4. The Department also employs a Safety Inspector, who is on-site
daily and has reviewed the construction site for compliance with
all safety standards. He is certified in OSHA awareness and
regulations.

5. The Department retains the nationally known for safety & risk
consultant, J.A. Montgomery Risk Control. The Department
requested an onsite inspection to determine any recognizable
hazards that might affect employee safety or health in the area. On
December 11, 2012, [] J.A. Montgomery’s Senior Loss Control
Consultant[] closely inspected the employee work areas including
that of the Finance Department where you worked, and determined
the area work site was dust free and debris free.

6. As the result of your January 2013 allegations, the Department
Safety Inspector took the additional precautionary measures to
insure the employee work area in the Finance Department was
protected from the possibility of infiltration by construction dust
and/or debris by sealing the windows with “Gorilla” tape and he
further secured the exit.

7. Department staff were surveyed individually and asked if
working in the office area and its environment, which also
included the Finance Department, caused any discomfort or

                                 13
breathing difficulties. All employees responded in the negative,
including an employee who disclosed having an extreme
sensitivity to dust and debris.

8. A review provided by [Remington] revealed that the work done
during the time period referred to in your complaint cannot be
related to renovation issues, as the work was done in a separate
building from the employee work area that did not share an HVAC
system and no insulation was being completed.

9. On January 15, 2013, Dr. Tanisha Taylor conducted Workers’
Compensation physical examinations of you on behalf of [Ocean
County]. Dr. Taylor documented that you refused “to take a
Pulmonary Function Test (PFTs) and pulse oximetry even though
Dr. Murphy (Pulmonologist) put her out of work” and that “she
notably refused to sign consent for me to obtain test results and/or
speak with her treating physicians.” Notably Dr. Taylor reported
that you denied any “current breathing problems and rashes.”

10. On February 13, 2013 [PEOSHA] conducted a health
inspection at 175 Sunset Avenue [] which included your work area
in the Finance Department. On February 22, 2013 PEOSHA
reported that there were no violations of PEOSHA health standards
observed during the inspection.

As part of the interactive process, [Ocean County] will undertake
the following efforts:

A) Your physician, Dr. David Murphy, will be provided with a
copy of this letter which details efforts undertaken by the
Department to reasonably accommodate your ability to discharge
your official duties within the Finance Department. He will also be
provided with copies [of] the reports referred to and discussed
above, as well as[] the [PEOSHA] letter[.]

B) Additionally throughout the interactive process with you, it
was unclear if you ever made your physicians aware of the fact
that there was no construction taking place in your building,
but was and is, in point of fact, occurring in a completely
separate, adjacent building.

C) Your work location has been moved away from the windows
located within the work area of the Finance Department.

D) Furthermore, out of an abundance of caution, the Board will
install an air scrubber . . . in the Finance Department and also

                                14
                 provide you with a particulate dust mask or respirator.

                 Thus, there are no known impediments present with respect to the
                 resumption of your official duties as a Senior Accountant in the
                 Finance Department . . . Therefore, you are directed to report to
                 duty within 5 days of receipt of this letter.

(Id.)

          Despite receiving the Interactive Process Letter instructing her to return to work within

five days, Petti never returned to work after January 7, 2013. (ECF No. 61-2 ¶ 63; ECF No. 76 ¶

63.) On May 14, 2013, Jessica Strugibenetti, Esq. (“Strugibenetti”) sent a letter to Miragliotta

informing her that she was representing Petti and requesting information as to the particulate dust

mask with which Ocean County had offered to provide Petti in the Interactive Process Letter.

(ECF No. 61-8, Ex. XX.)7 On May 29, 2013, Dr. Murphy sent a letter to Ocean County

informing them that a respirator would not be effective as it “cannot be worn for extended

periods with discomfort” and indicating that Petti has a latex allergy and neck injury that

“prohibit[s] extended use of the respirator.” (Id.) Dr. Murphy concluded that the best

accommodation for Petti would be to “move her into another building where no construction

issues are present.” (Id.)

          On May 21, 2013, John Mercun (“Mercun”), Ocean County’s legal counsel, sent a letter

to Strugibenetti enclosing Remington’s report and requesting that Petti authorize Dr. Taylor to

review her full medical records. (ECF No. 61-8, Ex. ZZ.) On May 30, 2013, Mercun sent

Strugibenetti a second letter informing her that it is Ocean County’s “position that since there is

no construction in the Finance Department housed [at the Toms River Office], Dr. Murphy’s

concern about construction issues are resolved as proven through testing.” (ECF No. 61-8, Ex.

AAA.) Mercun’s May 30, 2013 letter further requested that the parties meet to discuss the matter


7
    No response to Strugibenetti’s May 14, 2013 letter is provided in the record.
                                                  15
and reiterated Ocean County’s request that Petti authorize Dr. Taylor to review her full medical

records and speak with Dr. Murphy. (Id.) Petti rejected Ocean County’s offer to meet to discuss

the matter. (ECF No. 61-8, Ex. BBB.)8

        On July 29, 2013, Remington wrote a letter to Miragliotta indicating that it had reviewed

all records associated with activities that might have produced silica dust, at Ocean County’s

request. (ECF No. 61-7, Ex. CC.) Remington noted there “was one instance where . . .

demolition debris in a loader fell to the ground and some dust was created” but that it was a

“typical construction incident that in no way or form caused major impacts in the surrounding

area.” (Id.)

        On July 3, 2013, Ocean County brought a formal disciplinary action against Petti, via a

Preliminary Notice of Disciplinary Action, for insubordination, excessive absenteeism, and

resignation not in good standing. (ECF No. 61-4, Ex. C.) The notice stated that “Petti has been

on unauthorized leave since April 9, 2013” and that on May 8, 2013, Petti “was directed to report

to work within 5 days” but failed to do so. (Id.) Ocean County set Petti’s hearing date for July

23, 2013. (Id.)

        At the July 23, 2013 hearing, the hearing officer, Bonnie R. Peterson (“Peterson”), heard

testimony from Miragliotta and Petti and considered evidence submitted by both parties. (ECF

No. 61-8, Ex. EEE.) On August 21, 2013, Peterson issued a decision determining Ocean County

was warranted in terminating Petti for insubordination, excessive absenteeism, and resignation

not in good standing pursuant to N.J.A.C. 4A:2-2.3(a)(2)-(4) and N.J.A.C. 4A:2-6.2(b)-(c). (Id.

at 12.) Notably, Peterson found Petti’s testimony “troubling” in that she “answered in vague


8
  On June 10, 2013, following Petti’s rejection of Ocean County’s offers, Strugibenetti sent a
letter to Petti confirming that Petti requested to “cease all negotiations” with Ocean County and
informing Petti that Ocean County has “indicated that it will take disciplinary action against
you.” (ECF No. 68-1, Ex. CCC.)
                                               16
ways,” “was not deliberate or straight forward in her answers,” and “provided not one item of

evidence to back up her irrational belief” that silica dust and/or other environmental hazards

were penetrating into her workspace despite the experts’ conclusions to the contrary. (Id. at 11.)

Peterson concluded Petti’s “demeanor and answers lacked candor” and stated she found

“[Petti’s] testimony was so lacking in credibility that it was practically useless in determining the

facts of [the] matter.” (Id.)

        On September 25, 2013, Petti appealed Peterson’s decision to the New Jersey Office of

Administrative Law (“OAL”), where the matter was heard by ALJ Robert Bingham II, In re

Petti, 2015 WL 4186008, No. 13806-13 (Apr. 9, 2015). (ECF No. 61-8, Ex. GGG at 70.) In his

April 9, 2015 decision,9 ALJ Bingham found, inter alia, that Ocean County “made efforts to

reasonably accommodate [Petti], notwithstanding the safety of her work environment and

absence of a work-related illness.” (Id. at 78.) Ultimately, ALJ Bingham held:

                  Under all the facts and circumstances, I CONCLUDE that [Ocean
                  County] reasonably exercised its discretion to deny an additional
                  medical leave to [Petti]. I further CONCLUDE that charges of
                  excessive absenteeism and resignation not in good standing are
                  justified, and they should be and are hereby sustained. I further
                  CONCLUDE, however, that the charge of insubordination should
                  not be sustained because [Petti] did obtain and rely upon the
                  opinion of her physician, however unsupported, rather than
                  blatantly disregard [Ocean County]’s directive to return to duty.

                  ...

                  Therefore, I CONCLUDE that, rather than removal, a sixty-day
                  suspension, for excessive absenteeism, and a resignation in good
                  standing is the appropriate sanction in this matter.

(Id. at 81-82.)

        On May 22, 2014, Petti filed a Charge of Discrimination with the EEOC, EEOC Charge


9
 The Civil Service Commission upheld the OAL’s decision on May 6, 2015. (ECF No. 61-8, Ex.
HHH.)
                                                 17
No. 530-2014-00256, alleging violations of the ADA for failure to provide reasonable

accommodations. (ECF No. 61-8, Ex. III.) On July 17, 2014, Ocean County filed a reply to

Petti’s Charge of Discrimination, citing and explaining the efforts Ocean County undertook to

engage Petti in the interactive process. (ECF No. 61-5, Ex. I.) Thereafter, Petti was issued a

Right to Sue letter, allowing her to file the Complaint before this Court.

       III.    LEGAL STANDARD

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient

evidentiary basis on which a reasonable jury could find for the non-moving party,” and it is

material only if it has the ability to “affect the outcome of the suit under governing law.”

Kaucher v. Cty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude a

grant of summary judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary

judgment, a district court may not make credibility determinations or engage in any weighing of

the evidence; instead, the non-moving party’s evidence ‘is to be believed and all justifiable

inferences are to be drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d

Cir. 2004) (quoting Anderson, 477 U.S. at 255)); see also Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).

“Summary judgment may not be granted . . . if there is a disagreement over what inferences can

be reasonably drawn from the facts even if the facts are undisputed.” Nathanson v. Med. Coll. of

Pa., 926 F.2d 1368, 1380 (3rd Cir. 1991) (citing Gans v. Mundy, 762 F.2d 338, 340 (3d Cir.),



                                                 18
cert. denied, 474 U.S. 1010 (1985)); Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90 F.3d 737,

744 (3d Cir. 1996).

       The party moving for summary judgment has the initial burden of showing the basis for

its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party bears the

burden of persuasion at trial, summary judgment is appropriate only if the evidence is not

susceptible to different interpretations or inferences by the trier of fact. Hunt v. Cromartie, 526

U.S. 541, 553 (1999). On the other hand, if the burden of persuasion at trial would be on the

nonmoving party, the party moving for summary judgment may satisfy Rule 56’s burden of

production by either (1) “submit[ting] affirmative evidence that negates an essential element of

the nonmoving party’s claim” or (2) demonstrating “that the nonmoving party’s evidence is

insufficient to establish an essential element of the nonmoving party’s claim.” Celotex, 477 U.S.

at 330 (Brennan, J., dissenting). Once the movant adequately supports its motion pursuant to

Rule 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

       There can be “no genuine issue as to any material fact,” however, if a party fails “to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A]



                                                 19
complete failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972

F.2d 53, 55 (3d Cir. 1992).

           IV.    DECISION

                  i.     Ocean County’s Motion for Summary Judgment

           Ocean County moves for summary judgment as to each of Petti’s three causes of action:

violations of the ADA (Count One), violations of Title VII of the Civil Rights Act (Count Two),

and wrongful termination (Count Three). (ECF No. 3.) This Court analyzes each cause of action

in turn.

                         a. ADA Claim (Count One)

           The ADA prohibits employers from discriminating “against a qualified individual with a

disability because of the disability of such individual in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.” 42 U.S.C. § 12111(a). A “qualified individual

with a disability” is defined as a person “with a disability who, with or without reasonable

accommodation, can perform the essential functions of the employment position that such

individual holds or desires.” 42 U.S.C. § 12111(8). Discrimination under the ADA includes “not

making reasonable accommodations to the known physical or mental limitations of an otherwise

qualified individual with a disability.” 42 U.S.C. § 12112(b)(5).

           The term “disability” means, with respect to an individual, “a physical or mental

impairment that substantially limits one of more major life activities,” a “record of such

impairment,” or “being regarded as having such an impairment.” 42 U.S.C. § 12102(A)(1)-(3).

An individual does not have a disability if the impairment is temporary or does not constitute a



                                                 20
“significant restriction” on the employee’s activities. See Williams v. Philadelphia Hous. Auth.

Police Dep’t, 380 F.3d 751, 764 (3d Cir. 2004).

        An individual suffers from a “substantial limitation” when he or she is “[u]nable to

perform a major life activity that the average person in the general population can perform.” 29

C.F.R. § 1630.2(j). A major life activity is one that is “of central importance to daily life,”

Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 195-96 (2002), such as “caring for

oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and

working.” Kralik v. Durbin, 130 F.3d 76, 78-79 (3d Cir. 1997) (quoting 29 C.F.R. § 1630.2(i)).

However, the “primary object of attention in cases brought under the ADA should be whether

covered entities have complied with their obligations and whether discrimination has occurred,

not whether an individual’s impairment substantially limits a major life activity.” 29 C.F.R. §

1630.2(j)(iii).

        Here, Petti claims that the presence of construction dust, debris, and asbestos exacerbated

her pulmonary condition, thereby causing her to suffer from a substantial limitation against

which discrimination is prohibited. (ECF No. 76 at 50.) However, the record is completely

devoid of any evidence demonstrating such environmental conditions persisted at the Toms

River Office.10 On the contrary, the November 2012 Remington report found that the building

had no asbestos containing material pursuant to the relevant state guidelines (ECF No. 61-6, Ex.

N at 16), the December 2012 J.A. Montgomery report concluded that the finance department’s

workspace was free from construction dust and debris (ECF No. 61-6, Ex. Q), the January 2013

inspection by Pro-Lab turned up no evidence of mold or other air pollutants (ECF No. 61-7, Ex.



10
   In her brief, Petti states “[e]vidence that dust, debris existed such as engineer and laboratory
reports stating the same existed at the construction area.” (ECF No. 76 at 50.) Petti does not cite
these reports, nor is there any indication that such reports exist.
                                                21
JJ), and the February 2013 surprise inspection by PEOSH, an independent state agency, found no

violations upon conducting its air quality tests. (ECF No. 61-8, Ex. SS).

       Moreover, Petti cannot demonstrate that she suffered from a disability pursuant to the

ADA. Petti submitted doctors’ notes, however, such notes relied on Petti’s unsubstantiated

conclusion that the air in her workspace was polluted by construction debris and dust. For

instance, Dr. Murphy’s note to Ocean County – requesting Petti be relocated – indicated that her

“condition is aggravated by exposure to dusts, molds, etc.” and that Petti “informed [him] that

she is exposed to materials and dust from construction near the building in which she is currently

working.” (ECF No. 61-7, Ex. FF.) This Court’s conclusion is belied by the fact that Petti

refused to undergo a PFT with Dr. Taylor and refused to sign a consent allowing Dr. Taylor to

obtain test results or speak with her treating physicians. (ECF No. 61-7, Ex. GG.) As the OAL

properly noted, there is ample evidence in the record demonstrating the safety of Petti’s work

environment and the absence of any work-related injury. See In re Petti, 2015 WL 4186008, at

*12.

       Similarly, the record is also devoid of any evidence demonstrating that Ocean County

took any adverse employment action against Petti due to her alleged disability. On the contrary,

Ocean County proffered evidence of its legitimate, non-discriminatory grounds for terminating

Petti, specifically her excessive absenteeism. (ECF No. 61-2 ¶ 63; ECF No. 76 ¶ 63.) This

Court’s conclusion is bolstered by the findings of the independent hearing officer and the OAL,

both of whom determined that Ocean County was just in the actions it took against Petti. (ECF

No. 61-8, Ex. EEE; ECF No. 61-8, GGG.)

       Even if Petti did provide evidence demonstrating she was a qualified individual with a

disability for the purposes of the ADA, her claim would still fail as a matter of law as Ocean



                                                22
County undertook numerous efforts to accommodate and engage Petti, which she rejected.11 For

instance, Ocean County promptly investigated Petti’s claims by hiring three separate outside

companies – Remington, J.A. Montgomery, and Pro-Lab – at its own expense to examine and

test the premises. (ECF No. 61-6, Ex. M; ECF No. 61-6, Ex. Q.)12 Thereafter, Ocean County

sought to secure Petti’s workspace from potential airborne pollutants, despite the lack of

objective evidence of the existence of such, by taping the windows shut, and further attempted to

involve Petti in the process by sending her the Interactive Process Letter, which, inter alia,

offered her a particulate dust mask. (ECF No. 61-6, Ex. U.) Petti rebuffed Ocean County’s

efforts to accommodate her and never returned to work. (ECF No. 61-2 ¶ 63; ECF No. 76 ¶ 63.)

Petti’s refusal to engage in meaningful dialogue with Ocean County caused the “breakdown in

the process” and constitutes bad faith in “determin[ing] what specific accommodations are

necessary,” especially given the lack of credible evidence of a disability or airborne pollution.

Taylor, 184 F.3d at 312 (quoting Bultemeyer, 100 F.3d at 1285). Accordingly, Ocean County’s

Motion for Summary as to Petti’s ADA claim is GRANTED.

                      b. Title VII Retaliation Claim (Count Two)

       Title VII prohibits employment discrimination on the basis of race, color, religion, sex, or

national origin, Slagle v. Cty. of Clarion, 435 F.3d 262, 265 (3d Cir. 2006); see 42 U.S.C. §

2000e-2, and also precludes an employer from taking adverse action against an employee as


11
   The Third Circuit has held that “‘both parties bear responsibility for determining what
accommodation is necessary’” and “‘neither party should be able to cause a breakdown in the
process for the purpose of either avoiding or inflicting liability.’” Taylor v. Phoenixville Sch.
Dist., 184 F.3d 296, 312 (3d Cir. 1999) (quoting Bultemeyer v. Fort Wayne Comm. Schs., 100
F.3d 1281, 1285 (7th Cir. 1996)). “‘Rather, courts should look for signs of failure to participate
in good faith of failure by one of the parties to help the other party determine what specific
accommodations are necessary.’” Id.
12
   Additionally, in December 2012, Ocean County temporarily relocated Petti to its Lakewood
facility while testing was conducted. (ECF No. 61-6, Ex. P.)
                                               23
retaliation for engaging in some protected activity, stating:

               It shall be an unlawful employment practice for an employer to
               discriminate against any of his employees . . . because he has
               opposed any practice made an unlawful employment practice by
               this subchapter, or because he has made a charge, testified,
               assisted, or participated in any manner in an investigation,
               proceeding, or hearing under this subchapter.

42 U.S.C. § 2000e-3(a).

       To establish a claim for retaliation pursuant to Title VII, a plaintiff must demonstrate:

“(1) she engaged in an activity protected by Title VII; (2) the employer took an adverse

employment action against her; and (3) there was a causal connection between her participation

in the protected activity and the adverse employment action.” Moore v. City of Phila., 461 F.3d

331, 340 (3d Cir. 2006), as amended (Sept. 13, 2006) (quoting Nelson v. Upsala Coll., 51 F.3d

383, 386 (3d Cir. 1995)).

       Here, the basis of Petti’s Title VII claim is not abundantly clear, but seems to be premised

on her protected activity of filing a complaint with PEOSH.13 While filing a complaint with

PEOSH is indeed a protected activity for which Ocean County is prohibited from retaliating

against Petti, the record is completely barren of any indication that Petti’s termination was

motivated whatsoever by her contact with PEOSH. Indeed, Ocean County provided legitimate,

non-retaliatory grounds for terminating Petti, her excessive absenteeism (ECF No. 61-2 ¶ 63;

ECF No. 76 ¶ 63), and this conclusion is bolstered by the findings of the independent hearing

officer and the OAL, both of whom determined that Ocean County took proper action against

Petti. (ECF No. 61-8, Ex. EEE; ECF No. 61-8, GGG.) Furthermore, there is no evidence in the

record indicating that Ocean County knew Petti was the employee who filed the complaint with


13
   In her brief, Petti states “[c]learly [Ocean County’s] unyielding demands to return to the
construction area were set in stone because they were retaliating against [Petti] for complaining
to PEOSH.” (ECF No. 76 at 50.)
                                                 24
PEOSH before terminating her. (ECF No. 61-2 at 15.) Accordingly, Ocean County’ Motion for

Summary as to Petti’s Title VII retaliation claim is GRANTED.

                        c. Wrongful Termination Claim (Count Three)

          “Under New Jersey law, ‘an employee has a cause of action for wrongful discharge when

the discharge is contrary to a clear mandate of public policy.’” Lawrence v. Nat’l Westminster

Bank New Jersey, 98 F.3d 61, 73 (3d Cir. 1996) (quoting Pierce v. Ortho Pharm. Corp., 417

A.2d 505, 512 (N.J. 1980)). However, where the source of the public policy on which a plaintiff

relies is “coterminous with [the plaintiff’s] statutory claims, [the plaintiff] cannot advance a

separate common law public policy claim.” Lawrence, 98 F.3d at 73 (citing Catalane v. Gilian

Instrument Corp., 638 A.2d 1341, 1349 (N.J. App. Div.), certif. denied 642 A.2d 1006 (N.J.

1994)).

          Here, Petti’s cause of action against Ocean County sounds in common law wrongful

termination, however, her common law claim is based on the same underlying public policy

concerns as those vindicated in the ADA and Title VII; namely, prohibiting discrimination and

retaliation, respectively.14 Therefore, Petti’s wrongful termination claim is preempted by her

ADA and Title VII claims and accordingly, Ocean County’s Motion for Summary as to Petti’s

wrongful termination is GRANTED.

                 ii.    Petti’s Motion to Strike Ocean County’s Summary Judgment Motion
                        and Motion for Emergency Relief

          As this Court has granted Ocean County’s Motion for Summary Judgment in its entirety,


14
   Although Petti argues in her moving papers that her wrongful termination is statutory rather
than common law and is asserted pursuant to the National Labor Relations Act (“NLRA”) (ECF
No. 76 at 16), her Amended Complaint includes no such statutory allegation. (ECF No. 3).
Nevertheless, Petti has failed to state a valid cause of action under the NLRA. Petti asserts a
“remedy under section 8(a)(1) of the [NLRA],” (ECF No. 76 at 18), however, that section
applies only to an employee’s right to engage in collective bargaining and is thus wholly
inapplicable to this matter. See 29 U.S.C. § 158(a)(1).
                                               25
Petti’s Motion to Strike Ocean County’s Summary Judgment Motion and Petti’s Motion for

Emergency Relief are DENIED AS MOOT.

      V.     CONCLUSION

      For the reasons set forth above, Ocean County’s Motion for Summary Judgment is

GRANTED and Petti’s Motion to Strike Ocean County’s Summary Judgment Motion and

Motion for Emergency Relief are DENIED AS MOOT.



Date: March 26, 2019                          /s/ Brian R. Martinotti___________
                                              HON. BRIAN R. MARTINOTTI
                                              UNITED STATES DISTRICT JUDGE




                                         26
